Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 13 and 16 and their dependents are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 respectively of U.S. Application  16/536,986 hereinafter as 986. Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious to remove a limitation and make the claim broader in the instant case and therefore the non-statuatory double patenting.

Instant App: 16/064,894
Co-Pend Case: 16/536,986
13. (Amended) A method for receiving a signal in a wireless communication system, the method performed by a user equipment (UE) and comprising: 

receiving sidelink control information (SCI) to another UE through a physical sidelink control channel (PSCCH); 

and receiving data scheduled by the SCI to the another UE through a physical sidelink shared channel (PSSCH), 


wherein the sidelink control information includes 1-bit information, and 
wherein the 1-bit information informs whether or not both a transport block size (TBS) scaling and a rate matching are included in a transmission format of the data.
1. (Amended) A method of transmitting a signal by a user equipment (UE) in a wireless communication system, the method comprising: 

transmitting sidelink control information (SCI) to another UE through a physical sidelink control channel (PSCCH); 

and transmitting data that is scheduled by the SCI to the another UE through a physical sidelink shared channel (PSSCH), 

wherein the SCI comprises 1-bit information that indicates whether a transmission format of the data comprises both transport block size (TBS) scaling and rate-matching;


wherein the 1-bit information having a first value indicates that the transmission format of the data includes both rate-matching and TBS scaling, and wherein the 1-bit information having a second value indicates that the transmission format of the data includes no rate-matching and no TBS scaling.


Similarly, claim 16 (of ‘894) is similar to claim 7 (of ‘986) and therefore rejected for same reasonings.

Further, claims 14-15 and 17-18 (of ‘894) are rejected against claims 2, 6 and 8, 12 respectively (of ‘986) for same reasonings.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 19 and their respective dependents is/are allowed.
The prior art fails to disclose wherein the sidelink control information (SCI) includes 1-bit information, and wherein the 1-bit information informs whether or not both a transport block size (TBS) scaling and a rate matching are included in a transmission format of the data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to claim(s) 13-18 have been considered but are moot based on new grounds of rejection necessitated by Applicant’s amendments to said claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 57127297419741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411